Putnam, J.
The petition shows a clear error by which the lot frontage of lot 20 on Seventy-seventh street was taken at 440 feet, instead of 340 feet, its actual front. As the assessment was based on $1.90 a lineal foot, the excess charged amounts to $190. The assessment was confirmed October *51427, 1908. Certainly, where palpable error of this kind appears, the owner should have a remedy. Matter of Opening of Vandervoort Ave., 68 Misc. Rep. 510.
' Such a correction is not like a proceeding to vacate or reduce assessments. Where it is claimed that the assessment has been unduly increased by including improper charges, public policy requires speedy objection, so that the matter may be examined while all the evidence is still available. Hence, the city charter (§ 963) requires that a proceeding to vacate or reduce assessments must be taken within one year. An error like this, however, does not depend upon testimony of witnesses, but stands out on the face of the official map. It seems, therefore, just that such a palpable error should be corrected, unless the applicant’s laches may have prejudiced the city. In the present case, the sale of ■ part of the premises in May last led to the discovery of the error.
The application is, therefore, granted.
Application granted.